                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

ESTATE OF DAVID L. TETEAK
AND NANCY TETEAK, as personal representative
for the ESTATE OF DAVID L. TETEAK AND
DERICK TETEAK
                                                                   Case No.:      18-CV-667
              Plaintiffs,

v.

THE COUNTY OF MARINETTE, SHERIFF JEROME
T. SUAVE, CHIEF DEPUTY JAMES M. HANSEN,
DEPUTY DON BEHRENDT, DEPUTY CASEY BEHNKE,
DEPUTY BRIAN WRUK, DEPUTY NIELSEN, DEPUTY
BRENT HILL, DEPUTY ROBERT MAJEWSKI, DEPUTY
MICHAEL CHAPMAN, JOHN DOE, ABC INSURANCE
COMPANY, ADVANCED CORRECTIONAL
HEALTHCARE, INC., LISA SWANSON, LPN AND
HARRY DOE,

             Defendants.
______________________________________________________________________________

                             PROTECTIVE ORDER
______________________________________________________________________________

       Based upon the Stipulation for a Protective Order filed jointly by the parties, IT IS

HEREBY ORDERED that:

       1.     Any producing party from time to time may designate as “Confidential” any

portion of discovery materials which actually contain confidential information, the disclosure of

which would, in good faith judgment of the Producing Party, result in disclosure of confidential

information. Specifically, “confidential” under this Stipulation means confidential materials

within the personnel files of Defendants Don Behrendt, Casey Behnke, Brian Wruk, Deputy

Nielson, Brent Hill, Bob, and Michael Chapman, and other personal confidential materials or
records that contain social security numbers, home addresses, names of minor children, full dates

of birth, financial account numbers, passwords, medical and psychological records, and the like.

To the extent possible, social security numbers, home addresses, names of minor children, dates

of birth except the year, financial account numbers, and medical and psychological records will

be redacted by the producing party prior to production, in lieu of labeling such information

confidential. Inspection and production of documents or information designated as

“Confidential” will be conducted pursuant to the following terms and conditions:

       2.      Documents or information designated as “Confidential” shall be disclosed only to

counsel of record in this action and individuals employed by or assisting counsel in litigating this

action, the parties, the Court, court personnel, members of the jury, stenographic reporters

engaged for depositions or other proceedings necessary for the conduct of this case, and

impartial neutrals retained to mediate this action.

       3.      Any such confidential documents or information shall be used only for the

purpose of prosecuting this action and may not be used by any party or person for any other

litigation or non-litigation related purpose.

       4.      Any witness, lay or expert, to whom such confidential documents or information

contained therein is to be disclosed shall first be advised by counsel making that disclosure that,

pursuant to this Protective Order, such person or firm may not divulge any such information to

any other person. If confidential materials are disclosed in a setting where the producing party

who designated materials as confidential is present, the burden shall fall on the

producing/designating party, and not the disclosing party, to inform the witness of the Protective

Order. If confidential materials are disclosed in a setting where the producing party who

designated materials as confidential is not present, the burden shall fall on the disclosing party to



                                                  2
inform the witness of the Protective Order.

               (i)    Counsel shall inform the witness of the Protective Order by securing from

               each such witness the attached written statement that he/she understands that,

               pursuant to this Protective Order, such person may not divulge any such

               confidential documents or information to any other person and that he/she further

               submits to this Court’s jurisdiction for contempt or any other appropriate

               proceeding in the event of any alleged violation of this Protective Order. The

               form of such statement is attached hereto as Exhibit A.

               (ii)     Copies    of   the    executed           statement   obtained   by     the    non-

               producing/designating      party          shall    be   promptly    furnished     to    the

               producing/designating party at the conclusion of this action.

       5.      The terms and conditions of this Order shall remain binding on all parties and

their counsel after the conclusion of this action.

       6.      (a) To the extent that any answers to interrogatories, transcripts of depositions,

responses to requests for admissions, or any other evidence filed with the Court reveal

information that has been designated as confidential, the confidential information must either be

redacted or must be filed under seal by the filing party pursuant to the procedures of the United

States District Court for the Eastern District of Wisconsin for filing sealed documents. The

burden will always be on the producing party to label as “Confidential” any interrogatory

answer, transcript, or response to a request for admission as confidential, before the burden will

fall on the filing party to redact or seal. In the case of deposition testimony, counsel for any

party desiring to designate any portion of the transcript or exhibits thereto confidential shall,

within ten days after the transcript has been received by such counsel, designate those portions of



                                                     3
the transcript which contains testimony concerning confidential materials as “Confidential.”

               (b) Any party filing evidence designated as confidential under subsection (6)(a)

must either (1) file the material under seal; or (2) file an objection to the designation of the

information as confidential. If such an objection is made, the person having designated the

information as confidential may file a motion to seal within 21 days of the objection.

                   (i)         Any requirement to file a separately-filed, unsealed version that

                   redacts truly confidential information of any document filed under seal

                   pursuant to this agreement shall fall on the producing party who designated

                   the evidence as confidential, and not the filing party.

                   (ii)        If the producing party does not file a redacted version pursuant to

                   the above paragraph, within two business days of the sealed version being

                   filed or within a time period granted by the Court, whichever is greater, the

                   filing party or the Court may refile the document un-redacted and not under

                   seal.

       7.      The production of such confidential documents or information by the producing

party shall not constitute a waiver of any privilege or other claim or right of withholding or

confidentiality that it may have.

       8.      At the termination of this action and all related proceedings, all information

designated as confidential pursuant to this Stipulation shall be either returned to the party who

produced it upon request or destroyed.

       9.      Any party or interested member of the public may apply to the Court for an order

modifying this Protective Order, removing the “Confidential” designation from any confidential

materials, or extracts or portions thereof, or reclassifying confidential materials.



                                                  4
Dated at Green Bay, Wisconsin this 19th day of August, 2019.

                                           s/ William C. Griesbach
                                           William C. Griesbach, Chief Judge
                                           United States District Court




                                      5
